     Case 1:19-mc-00275-GHW-RWL Document 50 Filed 11/26/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 CHASE BANK USA., N.A.,                                    1:19-mc-275-GHW

                Movant,                                    Electronically filed

                                                           [PROPOSED] JUDGMENT
       v.

 M. HARVEY REPHEN & ASSOCIATES,
 P.C.,

                Respondent.



       Upon Movant’s memorandum of law, the affidavit of Christina Guerola Sarchio and the

supporting documents and papers attached thereto, and upon the Order of this Court on August 16,

2019 (the “Order”), ECF No. 38, holding Respondent M. Harvey Rephen & Associates, P.C. in

civil contempt for failure to comply with the Court’s July 15, 2019 order (ECF No. 23), it is:

       ORDERED that judgment of contempt in the amount of $254,841 is awarded to Movant

Chase Bank U.S.A, N.A. (“Chase”), consisting of:

            a. Fees and costs totaling $231,441 that Chase incurred in moving to compel

               Respondent’s compliance with its discovery subpoena; and

            b. The total of $23,400 in fines accrued between August 20, 2019 and October 17,

               2019 as a result of Respondent’s daily contempt.

       ORDERED that the Clerk of this Court shall issue a Writ of Execution to Chase Bank USA,

N.A., now known as JP Morgan Chase Bank, N.A., for any and all bank account(s) associated with

Respondent and a Turnover Order because Respondent’s funds are located within this jurisdiction

in the United States, Federal Rule of Civil Procedure 69 and New York Civil Practice Law and
     Case 1:19-mc-00275-GHW-RWL Document 50 Filed 11/26/19 Page 2 of 3




Rules § 5225(b) allow turnover where Movant shows that the judgment debtor has an interest in

the property, Chase has demonstrated that it has an interest in Respondent’s assets and also is in

possession of certain of those assets, and that those assets are to be deposited into the account of

either the Court or U.S. Marshals Service, to be disbursed to Movant once the judgment is deemed

final, after appeals, if any, are exhausted.

        ORDERED that pursuant to Local Rule 67.1 the Clerk shall deposit the funds into an

interest bearing account with the Court Registry Investment System (CRIS”) or any type of interest

account that is utilized by the Court. These funds, together with any interest and income earned

thereon (collectively, the “Fund”), shall be held in the interest bearing account until further order

of the Court. In accordance with 28 U.S.C. § 1914 and the guidelines set by the Director of the

Administrative Office of the United States Courts, the Clerk is directed, without further order of

this Court, to deduct from the income earned on the money in the Fund a fee not exceed that

authorized by the Judicial Conference of the United States.

        ORDERED that Respondent shall provide to this Court no later than _______________,

an accounting of all assets and property,

        ORDERED that to the extent the assets of Respondent are located outside the state of New

York, Respondent shall promptly transfer such assets to this jurisdiction to satisfy the judgment

outlined herein.

        This Court also intends to submit a complaint to the Chief Judge, in accordance with Rule

1.5 of the Local Rules of the U.S. District Courts for the Southern and Eastern Districts of New

York, for further investigation as to whether the attorneys Marcus Harvey Rephen and Edward B.




                                                 2
     Case 1:19-mc-00275-GHW-RWL Document 50 Filed 11/26/19 Page 3 of 3




Geller acted in a manner unbecoming of a member of the bar.


DATED:        New York, New York
              __________ _____, 2019

                                                  _____________________________
                                                  Honorable Gregory H. Woods
                                                  United States District Judge




                                              3
